Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 1 of 41




           EXHIBIT D
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 2 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 3 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 4 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 5 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 6 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 7 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 8 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 9 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 10 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 11 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 12 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 13 of 41
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 14 of 41




 ATTACHMENT 1
      Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 15 of 41




SEH Telehealth Cart Plan
Group Treatment per unit:
     Clinical Operations leadership worked with each unit’s treatment team to develop on-unit
      programming to meet the psychiatric needs of their population.
           o The unit schedules and assignment of Therapeutic Learning Center and Rehabilitative
               Services staff is attached.
     Individual schedules per unit were developed based on small groups (less than 10, 6-foot radii
      for social distancing).
     Unit common area and dining room were measure for 6-foot radii. Eight individuals with a
      group leader/telehealth cart at one end of the area could socially distance while attending the
      group therapy. Ten individuals could socially distance in the common area of the unit.
     The Cisco DX80 will be mounted to an audio-visual cart and placed in the room with a staff
      person to monitor for safety and social distancing.
     The group leader would remote access the device via WebEx and be able to interact with the
      individuals.
     Group materials would be provided to the unit ahead of time and distributed to the individuals
      prior to the group.

Individual Treatment per unit:
     Individual therapy is scheduled via each unit’s clinical administrator.
     Sessions conducted with provider via the unit’s telehealth cart per unit’s schedule.

Items needed:
     Cisco DX80
          o Hospital currently has 14 and is ready to proceed once the AV carts arrive.
          o An additional 12 devices would allow for more than one room to be used for therapy
              provision. There is a larger Cisco device that would be more conducive to group therapy
              provision.
          o AV carts for the devices
     Document production and binding to provide treatment manuals to each individual
      Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 16 of 41




SEH Telehealth Tablet Plan
     This plan would be an additional option for more individualized treatment.
          o Social distancing would not be a concern, as treatment can be provided in individual
              rooms.
          o Each individual would be assigned a tablet that was enabled for a HIPPA-compliant web
              platform.
          o Group treatment could occur with the individuals in their room, and members with
              similar treatment needs but on different units could be brought together through the
              internet.
          o Multiple groups could occur at the same time vs. a single group per time slot on each
              unit.
          o Individualized treatment would be easier to develop, as schedules could be determined
              by individual and their tablet.

Items needed:
     WiFi-enabled tablets with cameras for interaction with treatment providers
     Protective enclosures to prevent vandalism and damage
     Protective transport devices to prevent theft
     Locking storage on each unit
     Additional WiFi drops on each unit to ensure uniform WiFi access in each bedroom
     Cleaning mechanisms/materials/processes to ensure that the devices are cleaned after use to
      prevent infection risk
     Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 17 of 41




                       TLC & Rehab Staff Assignments

1C     Thelma Lucas (Chap)              2B               Rebekah Messenger (MT)
                                        &                Katie Mowbray (AT)
1E     Helen Hogye (TLC)                2TR              Jessica Rodgers (RT)
       Masako Ohashi (AT)                                Lindsay Howard (DT)
       Robert Renxi (Chap)                               Kristin Young (TLC)
                                                         Lakisha Connell (Ed)
1F     Deirdre Cogan (AT)
       Cheryl Stark (TLC)               2C               Abdul Malik (Imam)
       Janice Tubman (Chap)                              Jamal Nickens (Voc)
                                                         Nelda Cox (RT)
1G     Phyllis Cureton (Chap)                            Ed Miller (TLC)
       Kate Stanley (MT)                                 Gabrielle Thornton (RT)
       Tracie Robinson (DT)
       Lectoye Oliver (RT)              2D               Marcus Berry (RT)
       Joan Bartlett (TLC)                               Erik Steiner (RT)
                                                         Alison Panton (TLC)
2A     Crystal Jones-Johnson (TLC)                       Sabrina Sojourner (Chap)
       Robert Sands (OT)                                 Betty Palmore (TLC)
       Shawn Anderson (RT)                               Joybell Cherry (TLC)
       Julie Barber (RT)
       Lauri Swann (Chap)
22                              Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 18 of 41
            1A ALLISON HOUSE PROGRAM SCHEDULE- BEGINNNG MARCH 30, 2020
            Sunday          Monday           Tuesday      Wednesday       Thursday        Friday        Saturday
                          Community
            Catholic                                                       Trivia for   Exercise-Ball   Community
     9:00                  Meeting
             Mass                                                           Seniors         Toss         Meeting
     AM                   Treatment
                                                                          Malone (SW)       (RA)         Nursing
                            Team
              10:30                                       Social Skills                 Social Skills
 10:00                   Reminiscence        Leisure                        Leisure
            Protestant                                      Prentiss                      Prentiss
  AM                     Prentiss (PSY)      Activity                       Activity
             Service                                         (PSY)                         (PSY)

 12:00
             Lunch           Lunch            Lunch          Lunch          Lunch          Lunch          Lunch
   PM

                                                           Community
     2:00
          Rest Period     Rest Period       Rest Period     Meeting       Rest Period   Rest Period
      PM                                                  Brown (CA)

                                            Understand                    Understand
     3:00    Leisure        Leisure          Illness &      Leisure        Illness &      Leisure        Leisure
      PM     Activity       Activity        Treatment-      Activity      Treatment-      Activity       Activity
                                            Fegan (MD)                    Fegan (MD)
          Community
     4:00  Meeting         Nursing           Nursing       Nursing         Nursing       Nursing
                                                                                                         Nursing
      PM   Nursing        Engagement        Engagement    Engagement      Engagement    Engagement
                                                                                                        Engagement

     5:30
             Dinner          Dinner           Dinner        Dinner          Dinner         Dinner         Dinner
      PM




1A Alison House –Effective March 30, 2020
                            Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 19 of 41

                 1B BARTON HOUSE PROGRAM SCHEDULE-BEGINNING MARCH 30, 2020
               Sunday           Monday        Tuesday       Wednesday        Thursday           Friday        Saturday
                               Community
               Catholic                                                       Sensory                        Community
     9:00                       Meeting
                Mass                                                        Enhancement                       Meeting
     AM                        Treatment
                                                                            Fulton (SW)                       Nursing
                                 Team
                10:30
                                            Discharge                                           Leisure
   10:00      Protestant                                                     Social Skills
                              Croson (PSY)  Planning        Croson (PSY)                         Time
    AM         Service                                                      Krahling (CA)
                                           Fulton (SW)                                          Nursing

                                               Personal                                         Personal
   11:00 Personal Care Personal Care                        Personal Care   Personal Care                    Personal Care
                                                 Care                                             Care
    AM     Activities    Activities
                                               Activities
                                                              Activities      Activities
                                                                                                Activities
                                                                                                               Activities


   12:00
                Lunch             Lunch         Lunch          Lunch           Lunch            Lunch           Lunch
     PM

               Current
     2:00                                                   Community                                        Reminiscence
               Events          Rest Period    Rest Period                    Rest Period     Rest Period
      PM                                                     Meeting                                           Nursing
               Nursing
                                                               2:30

     3:00      Leisure                                                                                         Leisure
                                  Snacks        Snacks         Snacks          Snacks           Snacks
      PM       Activity                                                                                        Activity


     5:30
               Dinner            Dinner        Dinner         Dinner           Dinner           Dinner         Dinner
      PM

                              Sports Event                                                   Community
             Community                                                        Gentle                           Current
     6:30                       / Picture                   Reminiscence                       Arts /
              Meeting                                                        Movement                          Events
      PM                       Decoration                     Nursing                         Theater /
              Nursing                                                         Nursing                          Nursing
                                Nursing                                                       Nursing
1B / Barton House –Effective March 30, 2020
Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 20 of 41
                                Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 21 of 41



             1C O’MALLEY HOUSE PROGRAM SCHEDULE- BEGINNING MARCH 30, 2020
           Sunday         Monday          Tuesday      Wednesday       Thursday        Friday       Saturday
                                                   Outdoor Rec
                                                                                                    Community
                          Outdoor        Community   Yard /            Community       Outdoor
  9:00    Protestant                                                                                 Meeting
                          Rec Yard        Meeting  Community            Meeting        Rec Yard
  AM       Services                                                                                  Nursing
                                                    Meeting
                                                                        Exercise/
 10:00                  Competency Competency Competency                              Competency
           Personal                                                      Games                       Personal
  AM                     Nursing    Nursing    Nursing                                 Nursing
            Time                                                        Nursing                       Time

 10:30     Catholic        Personal        Personal     Personal                       Personal      Personal
                                                                      Personal Time
  AM        Mass            Time            Time         Time                           Time          Time


                         Medication        Healthy      Anger            Healthy      Substance     Leisure &
 11:00    Leisure &
                         Education       Living/ Life Management       Living/ Life     Abuse        Games
  AM       Games
                          Nursing           Skills       Lucas            Skills       Nursing
                                          Nursing       (Chap)          Nursing

 11:30
            Lunch           Lunch              Lunch     Lunch           Lunch          Lunch         Lunch
  AM


         Community       Emotional       Competency    Spirituality     Court         Emotional
  1:00                                                                                               Personal
          Meeting        Regulation       Pimental        Lucas       Proceedings     Regulation
   PM                                                                                                 Time
          Nursing        Lam (PSY)          (SW)         (Chap)       Burks (PSY)     Lam (PSY)



1C O’Malley House – Effective March 30, 2020
                                Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 22 of 41



           Sunday         Monday          Tuesday       Wednesday        Thursday         Friday       Saturday

                                                                        Understanding
                                         Discharge                      Your Illness &   Medication
  2:00                  Competency                      Mock Trial
                                          Planning                        Treatment      Education
   PM                    Lam (Psy)                      Burks (Psy)
                                         Gera (SW)                       Richie (MD)      Nursing


  4:00    Outdoor                         Outdoor                       Outdoor Rec       Personal    Outdoor Rec
   PM     Rec Yard                        Rec Yard                         Yard            Time          Yard


  5:00
            Dinner         Dinner              Dinner     Dinner           Dinner         Dinner        Dinner
   PM


  6:00
          Personal                                                        Life Skills    Personal      Personal
   PM                    Life Skills –                  Life Skills –
           Time /                         Life Skills                      Nursing        Time /        Time /
                          Nursing                        Nursing
          Leisure &                        Nursing                                       Leisure &     Leisure &
  6:30     Games/                                                                         Games       Games/Visits
   PM

                         Wrap-up /        Wrap-up /     Wrap-up /        Wrap-up /       Wrap-up /
  8:00     Personal                                                                                    Wrap-up /
                         Relaxation       Relaxation    Relaxation       Relaxation      Relaxation
   PM       Time                                                                                       Relaxation




1C O’Malley House – Effective March 30, 2020
                               Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 23 of 41


                 1D DIX HOUSE PROGRAM SCHEDULE-BEGINNING MARCH 30, 2020
                   Sunday         Monday           Tuesday        Wednesday       Thursday           Friday      Saturday
                                                                  Community
                                Community                                          Outdoor         Community      Personal
          9:00    Protestant                                        Meeting
                                  Meeting        Outdoor Rec                       Rec Yard         Meeting        Time
          AM       Services                                       Social Work/
                               Clinical Admin       Yard                                           Psychiatry     Laundry
                                                                   Psychology

                                  Stress                          Competency      Competency                     Community
        10:00      Personal                      Competency                                         Personal
                                Management                         Nursing         Nursing                        Meeting
         AM         Time                          Nursing                                            Time
                                 Nursing                                                                          Nursing

        10:30      Catholic                                                        Personal         Personal      Personal
                                Personal Time   Personal Time    Personal Time
         AM         Mass                                                            Time             Time          Time

                                                                     Healthy
                 Community       Medication        Substance                                       Medication
        11:00                                                      Living/ Life                                   Personal
                  Meeting        Education           Abuse                                         Education
         AM                                                           Skills                                       Time
                  Nursing         Nursing           Nursing                                         Nursing
                                                                    Nursing

        11:30      Personal                                                        Personal         Personal      Personal
                                Personal Time   Personal Time    Personal Time
         AM         Time                                                            Time             Time          Time

                                 Lunch &                                                            Lunch &
                    Lunch
        12:00                   Outdoor Rec         Lunch            Lunch          Lunch          Outdoor Rec     Lunch
          PM                       Yard                                                               Yard


1D Dix House –March 30, 2020
                               Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 24 of 41


                   Sunday         Monday           Tuesday        Wednesday      Thursday            Friday        Saturday

                                                                                                   Coping Skills
                   Current                                        Mock Trial      Emotional
          1:00                  Coping Skills      Emotional                                        Adewale/        Personal
                   Events                                        Doyle/Edwards    Regulation
           PM                    Scott (CA)       Regulation                                        Wadhawan         Time
                   Nursing                                           (PSY)         Edwards
                                                  Doyle (PSY)                                         (MD)
                                                                                    (PSY)

                   Laundry       Competency        Discharge
          2:00                                                    Leisure Time      Leisure        Competency
                                  Edwards/         Planning
           PM                                                                        Time          Doyle (PSY)      Laundry
                                Boswell (PSY)     Dyson (SW)


          3:00                     Snacks /        Snacks /       Outdoor Rec       Snacks /         Snacks /       Snacks /
                   Laundry
           PM                       Games           Games            yard            Games            Games          Games


          5:00    Nursing         Nursing         Nursing          Nursing        Nursing           Nursing         Nursing
           PM    Engagement      Engagement      Engagement       Engagement     Engagement        Engagement      Engagement

          5:30
                    Dinner         Dinner           Dinner           Dinner         Dinner            Dinner         Dinner
           PM

          8:00    Wrap-up /       Wrap-up /       Wrap-up /        Wrap-up /      Wrap-up /         Wrap-up /      Wrap-up /
           PM     Relaxation      Relaxation      Relaxation       Relaxation     Relaxation        Relaxation     Relaxation

          9:00     Personal                                                        Personal          Personal       Personal
                                Personal Time   Personal Time    Personal Time
           PM       Time                                                            Time              Time           Time

1D Dix House –March 30, 2020
                               Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 25 of 41




1D Dix House –March 30, 2020
                            Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 26 of 41


                   1E HAYDON HOUSE PROGRAM SCHEDULE- BEGINNING MARCH 30, 2020
          Sunday          Monday         Tuesday         Wednesday          Thursday            Friday      Saturday
                         Community        Hygiene        Community                           Community
 9:00                                                                        Hygiene
         Protestant       Meeting-       Education-       Meeting                             Meeting        Laundry
 AM                                                                         Education
          Services         Smith           BHT           Marsh/ Jones                       Naqvi/Alleyne
                                                                             (BHT)
                          Leisure
10:00     Personal                       Spirituality                        Relaxation    Current Events
                           Group                        Life Skills (RN)                                     Laundry
 AM        Time                          Renix (CH)                         Jones (PSY)        (RA)
                        Hogye/Ohashi
10:30     Catholic        Relaxation      Personal        Relaxation
                                                                           Personal Time    Personal Time
 AM        Mass          Jones (PSY)       Time          Jones (PSY)
                                                                                                               Art
11:00                                     Healthy                          D/C Planning    Leisure Group     Therapy
                        Personal Time
 AM                                     Living (RN)     Personal Time      Bechard (SW)    Hogye/Ohashi      Ohashi
                                                                                                              (AT)
11:30
           Lunch            Lunch          Lunch            Lunch             Lunch             Lunch         Lunch
 AM

         Outdoor Rec                                                                                        Outdoor Rec
Noon        Yard                                                                                               Yard

                                                        Stages                               Discharge       Coping
 1:00 Goals Group         Emotional      Medication                Art
                                                          of
                                                                 Therapy    Relaxation       Planning         Skills
  PM     (RA)             Regulation     Education      Change
                                                        Hogye
                                                                 Ohashi    Marsh (PSY)     Schapiro (SW)     Group
                            Hogye          (RN)                   (AT)
                                                        (TLC)                                                 (RA)


1E Hayden House March 30, 2020
                            Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 27 of 41

           Sunday         Monday         Tuesday        Wednesday          Thursday               Friday        Saturday
                                                                                                                   Art
           Personal     Coping Skills                    TLC/Rehab       Understanding
                                         Relaxation                                         Coping Skills        Therapy
2:00 PM     Time          Group                            Group          Your Illness
                                        Marsh (PSY)                                           Group              Ohashi
                          (BHT)                         Hogye/Ohashi     Naqvi/Alleyne
                                                                                              (BHT)               (AT)
                                                                                                                 Snacks
3:00 PM     Snacks         Snacks         Snacks           Snacks            Snacks               Snacks

                                           Music                             Music
4:00 PM    Personal     Outdoor Rec                     Outdoor Rec                         Outdoor Rec         Personal
                                         Relaxation                        Relaxation
            Time           Yard                            Yard                                Yard              Time
                                          Nursing                           Nursing
                                        Community        Medication        Community
           Personal       Life Skills                                                           Social Skills   Personal
4:30 PM                                  Meeting         Education          Meeting
            Time           (BHT)                                                                   (BHT)         Time
                                         Nursing           (RN)             Nursing

5:30 PM     Dinner                        Dinner           Dinner            Dinner               Dinner         Dinner
                           Dinner
           Current
                          Current        Current                            Current        Current Events-      Personal
7:00 PM    Events-                                      Personal Time
                         Events- Nsg    Events- Nsg                        Events- Nsg          Nsg              Time
            Nsg

        Wrap-up /        Wrap-up/        Wrap-up/        Wrap-up/          Wrap-up/             Wrap-up/        Wrap-up /
8:00 PM Relaxation       Relaxation      Relaxation      Relaxation        Relaxation           Relaxation      Relaxation
         Nursing          Nursing         Nursing         Nursing           Nursing              Nursing         Nursing




1E Hayden House March 30, 2020
                               Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 28 of 41

                   1F SHIELDS HOUSE PROGRAM SCHEDULE- BEGINNING MARCH 30, 2020

            Sunday            Monday         Tuesday        Wednesday         Thursday             Friday      Saturday

8:30       Goal Setting      Goal Setting   Goal Setting     Goal Setting     Goal Setting     Goal Setting    Goal Setting
AM          Nursing           Nursing        Nursing          Nursing          Nursing          Nursing         Nursing


                             Community                                         Community                       Community
9:00                                                                                          Personal Time
            Protestant         Meeting      Personal Time   Personal Time       Meeting                         Meeting
AM           Services         (SW/CA)                                          Psychology                       Nursing


                             TLC Group      TLC Group        TLC Group        TLC Group        TLC Group
10:00                        Stark (TLC)    Stark (TLC)      Stark (TLC)      Stark (TLC)      Stark (TLC)
AM

                                                                                Healthy
                                                                                Living/       Understanding
                                              Spiritual        Stages of
11:00        Catholic        Women’s                                           Medication     Your Illness &
                                             Awakening         Change
AM            Mass            Coping
                                            Tubman (CH)      Stark (TLC)
                                                                               Education       Treatment
                            Eddins (PSY)                                        Nursing        Lacy (MD)


11:45
              Lunch             Lunch          Lunch            Lunch            Lunch             Lunch         Lunch
AM



1F Shields House –Effective March 30 2020
                               Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 29 of 41

            Sunday            Monday         Tuesday         Wednesday         Thursday            Friday       Saturday
            Managing
                                                              Mock Trial       Competency       Competency
1:00          My             Competency     Competency
                                                                Eddins/         Pizzarello       Friedman
PM          Emotions         Quinn (SW)     Deleon (SW)
                                                            Pizzarello (PSY)      (PSY)            (CA)
            Nursing
                           1.Outdoor Rec 1.Outdoor Rec      1. Outdoor Rec     1. Outdoor      1. Outdoor
                                                                                               Rec yard        Outdoor Rec
2:00                            Yard          yard          yard               Rec yard
             Outdoor                                                                           2. Creating        yard
PM           Rec Yard
                           2.Leisure     2. A Time for      2. Mindfulness –   2. A Time for
                                                                                               Weekend
                           Group -Stark     Us -Cogan       Cogan/Stark          Us -Cogan
                                                                                               Comfort Cogan
3:00
             Snacks           Snacks          Snacks           Snacks            Snacks          Snacks          Snacks
PM          Quiet Time       Quiet Time      Quiet Time       Quiet Time        Quiet Time      Quiet Time      Quiet Time

4:00                        Managing My                     Women Hygiene Managing My
             Personal
PM            Time
                             Emotions                         Concerns     Emotions                            Personal Time
                              Nursing                         Nursing       Nursing
5:30
PM            Dinner            Dinner         Dinner           Dinner            Dinner           Dinner         Dinner


7:00                           Leisure                                                            Leisure
             Personal          Activity     Personal Time                                         Activity
PM            Time             /Movie                                                             /Movie
                               Nursing                                                            Nursing
8:30        Wrap-up /         Wrap-up /      Wrap-up /         Wrap-up /        Wrap-up /        Wrap-up /        Wrap-
PM          Relaxation        Relaxation     Relaxation        Relaxation       Relaxation       Relaxation    up/Relaxation
             Nursing           Nursing        Nursing           Nursing          Nursing          Nursing         Nursing

1F Shields House –Effective March 30 2020
                               Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 30 of 41




1F Shields House –Effective March 30 2020
                                 Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 31 of 41



         1G HOWARD HOUSE PROGRAM SCHEDULE- BEGINNING MARCH 30, 2020
           Sunday           Monday            Tuesday       Wednesday       Thursday         Friday      Saturday

          Protestant
  9:00
           Services
  AM

                                               Healthy                        Healthy                   Music- Open
          10:30 AM         Medication                        Medication                     Substance
10:00                                        Living/ Life                   Living/ Life                  Studio
           Catholic        Education                         Education                        Abuse
 AM                                             Skills                         Skills                    Stanley
            Mass            Nursing                           Nursing                      TLC/Rehab
                                              Nursing                        Nursing                      (MT)


11:00     Leisure &       Discharge    Competency Understanding             Mock Trial     Competency    Leisure &
 AM        Games           Planning     Nursing    Illness & Tx              Godwin         Nursing       Games
                        Farrington(SW)            Grekova (MD)

11:30
            Lunch            Lunch              Lunch          Lunch          Lunch          Lunch        Lunch
 AM

12:00
                      Community
  PM
                       Meeting
                   1. Outdoor Rec           1. Outdoor      1. Outdoor     1. Outdoor      1. Outdoor
                   Yard                     Rec Yard        Rec Yard       Rec Yard        Rec Yard     Outdoor Rec
  1:00 Outdoor Rec
                   2. TLC/Rehab             2. TLC/         2. TLC/Rehab   2. TLC/         2. TLC/         Yard
   PM     Yard
                   Group                    Rehab           Group          Rehab           Rehab
                                            Group                          Group           Group


1G Howard House March 30, 2020
                                 Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 32 of 41



           Sunday           Monday            Tuesday       Wednesday       Thursday        Friday       Saturday


                                             Competency      Spirituality    Music &   Competency
  2:00                    Competency
                                              Godwin          Cureton       Competency  Guzman
   PM                     TLC/Rehab
                                               (PSY)           (Chap)       Rehab/TLC    (CA)

                                                                                                         Music &
          Personal                             Personal                      Personal       Personal
                                                             Community                                  Community
  3:00     Time /       Personal Time /         Time /                        Time /         Time /
                                                              Meeting                                    Readiness
   PM     Leisure &         Snacks              Snacks                        Snacks         Snacks
                                                                                                          Stanley
           Games         Room Upkeep            Room                          Room           Room
                                                                                                           (MT)
                                               Upkeep                        Upkeep         Upkeep

  4:00 Leisure &                                                                                        Leisure &
   PM Games                                                                                             Games


  5:00                                                                        Dinner        Dinner
           Dinner            Dinner            Dinner          Dinner                                     Dinner
   PM

          Personal                                                                         Personal      Personal
                         Personal Time/                    Personal Time     Personal
  6:00      Time                                                                            Time /        Time /
                           Leisure &                         Leisure &        Time /
   PM     Leisure &                                                                        Leisure &     Leisure &
                             Games                             Games         Leisure &
           Games                                                                            Games         Games
                                                                              Games
                                              Wrap-up /
  6:30   Wrap-up /      Wrap-up /                            Wrap-up /      Wrap-up /      Wrap-up /     Wrap-up /
                                              Relaxation
   PM    Relaxation     Relaxation                           Relaxation     Relaxation     Relaxation    Relaxation

1G Howard House March 30, 2020
                                 Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 33 of 41




1G Howard House March 30, 2020
                         Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 34 of 41

             2A GORELICK HOUSE PROGRAM SCHEDULE- BEGINNIING MARCH 30, 2020
          Sunday            Monday          Tuesday          Wednesday           Thursday            Friday         Saturday
      Catholic Mass
 9:00                                                                                                                C&D
         C&D
                                                                                                                    Privileges
 AM    Privileges
          10:30 am                        1. Medication
10:00     Protestant                                        1. Modified        1. Medication     1. Modified             B
                         1. Modified      Education                                                                 Privileges-
 AM        Services                                         Community          Education         Community
                         Community           Nursing                                                                 Check new
         B Privileges-                                      Meeting               Nursing        Meeting
                         Meeting                                                                                      privilege
           Check new
                                          2. Modified                                                               schedule for
            privilege                                       2. TLC/Rehab
                                                                      2. Modified                2. TLC/Rehab           daily
        schedule for daily 2. TLC/Rehab   Community
                                                            Group     Community                  Group
                           Group          Meeting                                                                    assignment
           assignment
                                                                      Meeting
                         1. Outdoor       1. Outdoor   1. Outdoor Rec 1. Outdoor                 1. Outdoor
11:00                    Rec Yard         Rec Yard     Yard           Rec Yard                   Rec Yard
        Outdoor Rec                                                                                                 Outdoor
 AM                      2. TLC/Rehab     2. TLC/Rehab 2.TLC/Rehab    2.TLC/Rehab                2.TLC/Rehab
           Yard                                                                                                     Rec Yard
                         Group            Group        Group          Group                      Group


12:00      Lunch             Lunch            Lunch             Lunch              Lunch             Lunch           Lunch
  PM
                         1. Discharge     1.Life Skills –   1. Social Skills   1.Life Skills –   1. Social Skills
 1:00                    Planning         Larry (PSY)         Larry (PSY)      Larry (PSY)        Larry (PSY)
  PM                     Cadney (SW)
                                          2. TLC/Rehab 2. TLC/Rehab            2. TLC/Rehab      2. TLC/Rehab
                         2. TLC/Rehab     Group        Group                   Group                 Group
                         Group
                         1. Mental        1. Discharge                                      1. Healthy
 2:00                                     Planning                             1. TLC/Rehab Heart/Diabetes
                         Health
  PM                     Teaching Shah    Cadney(SW)                               Group    Ed – Nursing
                         (MD)
                                                                               2. Spirituality
                         2. TLC/Rehab     2. Spirituality                                        2. TLC/Rehab
                                                                               – Swann (CH)
                         Group            – Swann (CH)                                               Group
                                         Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 35 of 41
                            Sunday           Monday               Tuesday            Wednesday             Thursday               Friday           Saturday
                                          B Privileges-        B Privileges-        B Privileges-        B Privileges-        B Privileges-        B
             3:00       B Privileges- Check new                Check new            Check new            Check new            Check new            Privileges-
              PM          Check new       privilege schedule   privilege            privilege schedule   privilege schedule   privilege schedule   Check new
                           privilege      for daily            schedule for daily   for daily            for daily            for daily            privilege
                       schedule for daily assignment           assignment           assignment           assignment           assignment           schedule for
                          assignment                                                                                                               daily
                                                                                                                                                   assignment

             4:00
              PM

             5:00            Dinner            Dinner              Dinner                Dinner              Dinner               Dinner             Dinner
              PM
             6:00                                                                                                                                      C
              PM         C Privileges       C Privileges        C Privileges          C Privileges       C Privileges         C Privileges         Privileges

             7:30
              PM
2A Gorelick House – March 30, 2020
                         Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 36 of 41

          2B NICHOLS HOUSE PROGRAM SCHEDULE- BEGINNING MARCH 30, 2020
            Sunday             Monday            Tuesday       Wednesday        Thursday          Friday       Saturday
            Catholic
9:00 AM       Mass                                                                                              C&D
             C&D                                                                                               Privileges
            Privileges
                                   1.
  10:00 Outdoor Rec 1. Outdoor Rec TLC/Rehab                   1. Outdoor      1. TLC/Rehab 1. Outdoor
   AM      Yard     Yard           Group                       Rec Yard        Group        Rec Yard
         10:30 am
            Protestant
             Services
                             2. TLC/Rehab      2.              2. TLC/Rehab 2. TLC/Rehab 2. TLC/Rehab
                             Group             TLC/Rehab       Group            Group    Group
                                               Group
                             1. TLC/Rehab      1. Mental       1. TLC/Rehab 1. TLC/Rehab 1. TLC/Rehab
  11:00                      Group             Health          Group        Group        Group
   AM                                          Teaching-                                                            B
          B Privileges-      2. TLC/Rehab      Resident        2. TLC/Rehab 2. Medication       2. TLC/Rehab   Privileges-
             Check new       Group             (MD)                Group    Education -             Group       Check new
              privilege                                                                                          privilege
            schedule for                                                    Nsg                                schedule for
          daily assignment                     2. Medication                                                       daily
                                               Education -                                                      assignment
                                               Nsg


  12:00      Lunch               Lunch            Lunch           Lunch           Lunch            Lunch        Lunch
    PM
                             1.Bibliotherapy   1.Emotions,     1. Sheehan      1.Emotions,      1. TLC/Rehab
1:00 PM                      Casazza (PSY)     Decisions &     (PSY)           Decisions &      Group
                             2. TLC/Rehab      Choice          2.              Choice Sheehan
                                               Sheehan (PSY)                   (PSY)
                             Group                             Bibliotherapy                2. TLC/Rehab
                                               2.              Casazza         2. TLC/Rehab Group
                                               TLC/Rehab       (PSY)           Group
                                               Group
                                         Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 37 of 41
                             Sunday              Monday              Tuesday          Wednesday             Thursday             Friday          Saturday
                                              1. TLC/Rehab         1. D/C
          2:00 PM                                                                                          1.D/C
                                              Group                Planning                                                   1. TLC/Rehab
                                                                                                           Planning
                                                                   McFarlane                                                  Group
                                                                                                           McFarlane
                                              2. Medication        (SW)
                                                                                                           (SW))
                                              Education -          2.                                                         2. Healthy
                                                                                                           2. TLC/Rehab
                                              Nsg                  TLC/Rehab                                                  Living - Nsg
                                                                                                           Group
                                                                   Group
                                              B Privileges-        B Privileges-      B Privileges-        B Privileges-      B Privileges-
          3:00 PM                             Check new            Check new          Check new            Check new          Check new
                                              privilege schedule   privilege          privilege            privilege          privilege
                                              for daily            schedule for       schedule for daily   schedule for       schedule for
                                              assignment           daily assignment   assignment           daily assignment   daily assignment
                                                                                                                                                      B
                           B Privileges-                                                                                                         Privileges-
                              Check new                                                                                                           Check new
                               privilege                                                                                                           privilege
          4:00 PM            schedule for                                                                                                        schedule for
                           daily assignment                                                                                                          daily
                                                                                                                                                  assignment

          5:00 PM             Dinner              Dinner              Dinner              Dinner               Dinner             Dinner          Dinner
                                                C Privileges       C Privileges        C Privileges         C Privileges       C Privileges          C
          6:00 PM          C Privileges
                                                                                                                                                 Privileges

          7:30 PM
Effective March 30, 2020
                         Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 38 of 41

        2C BLACKBURN HOUSE PROGRAM SCHEDULE- BEGINNING MARCH 30, 2020
         Sunday          Monday          Tuesday        Wednesday         Thursday           Friday     Saturday
        Catholic
 9:00     Mass                                                                                            C&D
 AM      C&D                                                                                             Privileges
        Privileges
        10:30 am
10:00    Protestant                                     1.                                              B Privileges-
 AM       Services     1. TLC/Rehab                     TLC/Rehab                        1. TLC/Rehab     Check new
                                    1. Outdoor Rec                     1. Outdoor Rec
             B         Group                            Group                            Group             privilege
                                    Yard                               Yard                              schedule for
        Privileges-
                       2. TLC/Rehab                     2.                               2. TLC/Rehab        daily
         Check new                  2. TLC/Rehab                       2. TLC/Rehab                      assignment/
          privilege    Group                            TLC/Rehab                        Group
                                    Group                              Group                             Outdoor
        schedule for                                    Group
            daily                                                                                        Rec Yard
         assignment
                       1. TLC/Rehab 1. TLC/Rehab        1.             1. TLC/Rehab      1. TLC/Rehab
11:00                  Group        Group               TLC/Rehab      Group             Group
 AM                                                     Group
                       2. TLC/Rehab 2. TLC/Rehab        2.             2. TLC/Rehab      2. TLC/Rehab
                       Group        Group               TLC/Rehab      Group             Group
                                                        Group


12:00
          Lunch           Lunch            Lunch           Lunch            Lunch            Lunch        Lunch
  PM
                       1.Medication   1. Media Group    1.Medication   1. D/C Planning   1. Spiritual
 1:00                  Education-        Taylor (SW)    Education-        Taylor (SW)    Education
  PM                   Nsg                              Nsg                              Malik (Chap)

                       2.TLC/Rehab    2. TLC/Rehab      2. Leisure     2. Competency  2. TLC/Rehab
                       Group          Group             Skills-        Lovelady (PSY) Group
                                                        TLC/Rehab
                                            Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 39 of 41
                           Sunday           Monday              Tuesday            Wednesday             Thursday              Friday           Saturday
                                                            1.Understanding                           1.Understanding       1. Music
            2:00                          1. Music
                                                            Illness & Tx-                             Illness & Tx-         Listening-
                                          Listening- Nsg
             PM                                             Del Valle (MD)          Community         Del Valle (MD)        Nsg
                                          2.Competency
                                                            2. Men’s Issues-         Meeting          2. Men’s Issues-      2. TLC/Rehab
                                          Lovelady
                                                            TLC/Rehab                                 TLC/Rehab             Group
                                          (PSY)
                                B                                                                                                              B Privileges-
            3:00           Privileges-                                                                                                            Check new
             PM             Check new                                                                                                              privilege
                             privilege                                                                                                           schedule for
                           schedule for                                                                                                        daily assignment
                               daily
                            assignment
                                           B Privileges-    B Privileges-          B Privileges-      B Privileges-         B Privileges-
                                             Check new       Check new privilege   Check new          Check new privilege      Check new
            4:00                              privilege      schedule for daily    privilege          schedule for daily        privilege
             PM                           schedule for daily assignment            schedule for       assignment              schedule for
                                             assignment                            daily assignment                         daily assignment
                               C          C Privileges/       C Privileges/        C Privileges/        C Privileges/       C Privileges/      C Privileges
                           Privileges/    Outdoor Rec         Outdoor Rec          Outdoor Rec          Outdoor Rec         Outdoor Rec        Outdoor Rec
            6:00
                            Outdoor          Yard                Yard                 Yard                 Yard                Yard              Yard /
             PM            Rec Yard
Effective March 30, 2020
                         Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 40 of 41

             2D FRANZ HOUSE PROGRAM SCHEDULE- BEGINNIING MARCH 30, 2020
        Sunday           Monday           Tuesday       Wednesday         Thursday           Friday      Saturday
        Catholic
 9:00     Mass
                                                                                                           C&D
 AM      C&D
                                                                                                          Privileges
        Privileges
        Outdoor
        Rec Yard

10:00                  1. TLC/Rehab     1. TLC/Rehab 1.D/C Plan        1. TLC/Rehab      1. TLC/Rehab
 AM     10:30 am       Group            Group        Bassil (SW)       Group             Group
        Protestant
         Services
                       2. TLC/Rehab     2. TLC/Rehab 2. TLC/Rehab      2. TLC/Rehab      2. TLC/Rehab
                       Group            Group        Group             Group             Group

             B
11:00   Privileges-    1. TLC/Rehab     1. TLC/Rehab 1.D/C Plan  1. Spirituality         1. TLC/Rehab   B Privileges-
 AM      Check new     Group            Group        Bassil (SW) Sojourner               Group             Check new
          privilege                                              (Chap)                                     privilege
        schedule for   2. Outdoor Rec 2. TLC/Rehab 2.Outdoor Rec 2. Music                2. TLC/Rehab     schedule for
            daily      Yard           Group        Yard          Listening - Nsg         Group          daily assignment
         assignment


12:00
         Lunch            Lunch            Lunch           Lunch            Lunch            Lunch         Lunch
  PM
                       1. Medication    1.Coping       1.              1. Spirituality   1. TLC/Rehab
 1:00                  Education- Nsg   Skills         Mindfulness-    Sojourner         Group
  PM                   2.Leisure        Mazzotta       Grant (CA)      (Chap)
                       Skills-          (PSY)                                            2. TLC/Rehab
                       TLC/Rehab        2. TLC/Rehab   2. Medication   2. TLC/Rehab      Group
                                        Group          Education –     Group
                                                       Nsg
                                            Case 1:19-cv-03185-RDM Document 90-4 Filed 05/18/20 Page 41 of 41
                           Sunday            Monday               Tuesday            Wednesday             Thursday               Friday            Saturday
                                          1.Competncy                                                    1.                   1. Music
            2:00                          Mazzotta             1. Healthy                                Understanding        Listening –
             PM                           (PSY)                Living- Nsg           Community           Your illness &       Nsg
                                          2. Brain             2. Games-              Meeting            Tx- Zaidi (MD)
                                          Games                TLC/Rehab                                 2. Heart &           2. TLC/Rehab
                                          TLC/Rehab                                                      Health- Nsg          Group

            3:00
             PM
                                B                              B Privileges-        B Privileges-        B Privileges-
                           Privileges-     B Privileges-       Check new            Check new            Check new             B Privileges-       B Privileges-
                            Check new         Check new        privilege schedule   privilege schedule   privilege schedule      Check new            Check new
            4:00             privilege    privilege schedule   for daily            for daily            for daily                privilege            privilege
             PM            schedule for        for daily       assignment           assignment           assignment           schedule for daily     schedule for
                               daily          assignment                                                                         assignment        daily assignment
                            assignment

            5:00            Dinner            Dinner               Dinner               Dinner                Dinner              Dinner              Dinner
             PM
            6:00               C           C Privileges         C Privileges         C Privileges          C Privileges        C Privileges        C Privileges
             PM            Privileges
Effective March 30, 2020
